Citation Nr: 1325529	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  10-10 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for hearing loss, right ear.

2.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sciatica (claimed as neuropathy).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claim file is currently under the jurisdiction of the RO in New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the Veteran's claims file reveals that the Veteran requested to appear personally before the Board to give his testimony concerning the issues on appeal.  See Statement, May 14, 2010.  It does not appear that the Veteran has withdrawn that request at any time subsequent to this statement.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Accordingly, this case is remanded to the RO for the following action:

Following clarification from the Veteran, schedule the Veteran for a hearing before a Veterans Law Judge, either in person or by videoconference, at the RO in New Orleans, Louisiana.  The Veteran and his representative should be notified of the date and time of the hearing.  After the hearing is held, or if the Veteran cancels the hearing or fails to report, the claims folder should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

